DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-14, 17, 20, and 22 is/are pending.  Claim(s) 15-16, 18-19, and 21 is/are canceled.  Claim(s) 22 are allowable.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argues [0021] of the prior art does not teach stability as claimed.  [0021] teaches the predictable accommodation, which is the indicated reasoning for the claimed stability.  The claim requires "stability" broadly and does not require any additional language on how this stability is achieved.  As broadly claimed, the lens being able to function over time for its intended purpose means the lens is stable.  
Applicant argues "stability" is physical stability.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the stability is physical (structural) stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, the lens is physically stable as argued because it maintains its ability to repeatedly perform the same functions (accommodation/disaccommodation), which is determined by the shapes the physical structure takes.  In order to work properly, the physical structure must remain in these shapes and thus be stable.

Claim Objections
Claims 2-3, 7-11, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smiley, et al (Smiley) (US 2013/0131794 A1).
Regarding Claim 1, Smiley teaches a fluid-filled intraocular lens (IOL) (e.g. Figure 1 C, [0067]), comprising: 
an optic portion (e.g. Figure 1D) comprising an optic fluid chamber (e.g. [0067]); and 
a peripheral portion (e.g. Figures 1A, C; #s 14) comprising at least one peripheral fluid chamber (e.g. [0067], Figure 1C, #22) in fluid communication with the optic fluid chamber (e.g. [0067]), 
wherein an outer periphery of the optic portion has a peripheral surface (e.g. annotated Figure 1C below; radially outermost surface of the optic portion), wherein a radially inner portion of the peripheral portion of the IOL has an inner surface (e.g. annotated Figure 1C below), 
wherein the peripheral surface is directly adjacent to the inner surface (e.g. annotated Figure 1C below), and wherein the peripheral surface does not directly extend from the inner surface (e.g. annotated Figure 1C below), and 
wherein the peripheral surface and the inner surface are both configured so that the peripheral portion and the optic portion are stabilized, relative to one another, in at least one of an anterior direction and a posterior direction when the peripheral surface is directly adjacent to the inner surface (e.g. [0021], the lens is stable in the accommodative/disaccommodative states and movement between these two states as it is able to be in these states and move predictably between them). 

    PNG
    media_image1.png
    582
    987
    media_image1.png
    Greyscale

Annotated Figure 1C, Smiley
Regarding Claim 4, the inner surface is spaced away from and around the outer periphery from a location where the peripheral portion extends from the optic portion (e.g. Figures 1A, 1C). 
Regarding Claim 5, the inner surface is between where the peripheral portion extends from the optic portion and a free and closed distal end of the peripheral portion (e.g. Figure 1A). 
Regarding Claim 6, the inner surface is physically engaging the optic portion or directly adjacent the optic portion and not directly physically attached to the optic portion where they are physically engaged or directly adjacent (e.g. Figure 1C). 
Regarding Claim 12, the peripheral portion is coupled to the optic portion at one or more coupling locations and the peripheral portion extends around the outer periphery of the optic portion (e.g. Figure 1A).
Regarding Claim 13, the peripheral portion has a first haptic (e.g. Figure 1A, one of #s 14) coupled to the optic portion at a coupling location (e.g. Figure 1A), the first haptic extends partially around the outer periphery of the optic portion (e.g. Figure 1A), a free end of the first haptic is not directly attached to the optic portion (e.g. Figure 1A), the radially inner portion is an inner portion of the first haptic (e.g. annotated Figure 1C above and Figure 1A). 
Regarding Claim 14, the peripheral portion has a second haptic (e.g. Figure 1A, one of #s 14) coupled to the optic portion at a coupling location (e.g. Figure 1A), the second haptic extends partially around the outer periphery of the optic portion (e.g. Figure 1A), a free end of the second haptic is not directly attached to the optic portion (e.g. Figure 1A).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/24/2022